                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )           NO. 3:19-CR-139
                                                  )
 LAWRENCE R. MURRAY                               )
                                                  )


                                          ORDER

        Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

 recommending that the Court: (1) find that the plea hearing in this case could not be further

 delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to

 withdraw his not guilty pleas to Counts Three, Four, Five, Six, Seven, Nine, Eleven,

 Thirteen, and Fifteen of the Indictment; (3) accept Defendant’s pleas of guilty to Counts

 Three, Five, Seven, Nine, Eleven, Thirteen, and Fifteen of the Indictment, that is, of Hobbs

 Act Robbery, in violation of 18 U.S.C. § 1951, and Counts Four and Six of the Indictment,

 that is, of brandishing a firearm in furtherance of a crime of violence, in violation of 18

 U.S.C. § 924(c); (4) adjudicate Defendant guilty of the charges set forth in Counts Three,

 Four, Five, Six, Seven, Nine, Eleven, Thirteen, and Fifteen of the Indictment; and (5) find

 that Defendant shall remain in custody until sentencing in this matter [D. 22]. Neither party

 filed a timely objection to the report and recommendation. After reviewing the record, the

 Court agrees with the magistrate judge’s report and recommendation. Accordingly, the




                                              1

Case 3:19-cr-00139-PLR-DCP Document 25 Filed 07/13/20 Page 1 of 2 PageID #: 109
 Court ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [D.

 22] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        (1)    As set forth on the record, Defendant’s plea hearing could not be further

 delayed without serious harm to the interests of justice;

        (2)    Defendant’s motion to withdraw his not guilty pleas to Counts Three, Four,

 Five, Six, Seven, Nine, Eleven, Thirteen, and Fifteen of the Indictment is GRANTED;

        (3)    Defendant’s pleas of guilty to Counts Three, Five, Seven, Nine, Eleven,

 Thirteen, and Fifteen of the Indictment, that is, of Hobbs Act Robbery, in violation of 18

 U.S.C. § 1951, and Counts Four and Six of the Indictment, that is, of brandishing a firearm

 in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c), are ACCEPTED;

        (4)    Defendant is hereby ADJUDGED guilty of the charges set forth in Counts

 Three, Four, Five, Six, Seven, Nine, Eleven, Thirteen, and Fifteen of the Indictment;

        (5)    Defendant SHALL REMAIN in custody until sentencing in this matter

 which is scheduled to take place on October 26, 2020 at 10:00 a.m. in Knoxville before

 the Honorable Pamela L. Reeves, Chief United States District Judge.

        SO ORDERED.

        ENTER:



                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              2




Case 3:19-cr-00139-PLR-DCP Document 25 Filed 07/13/20 Page 2 of 2 PageID #: 110
